ORDER

This matter came before the Court on the joint petition of the Attorney Grievance Commission of Maryland and Marcia *315Minka Katz, Respondent, to place the Respondent on suspension for six (6) months.
The Court having considered the Petition, it is by the Court this 30th day of April, 1996,
ORDERED, that Respondent, Marcia Minka Katz be and she is hereby suspended from the practice of law in the State of Maryland effective August 1, 1996 for a period of six (6) months. Said suspension will terminate January 31, 1997 upon compliance by Respondent with the requirements of Maryland Rule BV13b2. It is further,
ORDERED, that the Clerk of this Court shall remove the name of Marcia Minka Katz from the register of attorneys in this Court on August 1, 1996 and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the state in accordance with Rule BV13.